 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1569 
In the House of Representatives, U. S.,

July 29, 2010
 
RESOLUTION 
Providing for consideration of the bill (H.R. 5850) making appropriations for the Departments of Transportation, and Housing and Urban Development, and related agencies for the fiscal year ending September 30, 2011, and for other purposes. 
 
 
That at any time after the adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the bill (H.R. 5850) making appropriations for the Departments of Transportation, and Housing and Urban Development, and related agencies for the fiscal year ending September 30, 2011, and for other purposes. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived except those arising under clause 9 or 10 of rule XXI. General debate shall be confined to the bill and shall not exceed one hour equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations. After general debate the bill shall be considered for amendment under the five-minute rule. The bill shall be considered as read through page 171, line 17. Points of order against provisions in the bill for failure to comply with clause 2 of rule XXI are waived. Notwithstanding clause 11 of rule XVIII, except as provided in section 2, no amendment shall be in order except: (1) the amendments printed in part A of the report of the Committee on Rules accompanying this resolution; and (2) not to exceed four of the amendments printed in part B of the report of the Committee on Rules if offered by Representative Flake of Arizona or his designee. Each such amendment may be offered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for 10 minutes equally divided and controlled by the proponent and an opponent, and shall not be subject to a demand for division of the question. All points of order against such amendments are waived except those arising under clause 9 or 10 of rule XXI. At the conclusion of consideration of the bill for amendment the Committee shall rise and report the bill to the House with such amendments as may have been adopted. In case of sundry amendments reported from the Committee, the question of their adoption shall be put to the House en gros and without division of the question. The previous question shall be considered as ordered on the bill and amendments thereto to final passage without intervening motion except one motion to recommit with or without instructions. 
2.After disposition of the amendments specified in the first section of the resolution, the chair and ranking minority member of the Committee on Appropriations or their designees each may offer one pro forma amendment to the bill for the purpose of debate, which shall be controlled by the proponent. 
3.The Chair may entertain a motion that the Committee rise only if offered by the chair of the Committee on Appropriations or his designee. The Chair may not entertain a motion to strike out the enacting words of the bill (as described in clause 9 of rule XVIII). 
 
Lorraine C. Miller,Clerk.
